Citation Nr: 1010102	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  09-02 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from January 1973 to May 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of a VA 
Regional Office (RO) which, in pertinent part, denied service 
connection for hepatitis C and a permanent and total 
disability rating for pension purposes.  In March 2007, the 
Veteran submitted a notice of disagreement.  In January 2009, 
the RO issued a statement of the case (SOC) to the Veteran 
and his accredited representative.  In January 2009, the 
Veteran submitted an Appeal to the Board (VA Form 9) solely 
from the denial of service connection for chronic hepatitis 
C.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for hepatitis, the Board is required to 
consider the question of whether new and material evidence 
has been received to reopen the Veteran's claim without 
regard to the RO's determination in order to establish the 
Board's jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran has not submitted a substantive appeal from the 
denial of a permanent and total disability rating for pension 
purposes.  Therefore, that issue is not before the Board and 
will not be addressed below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection for hepatitis C 
is warranted as it is an organic disease incurred as a 
secondary result of his inservice chronic drug use.  He 
states that his initial claim for service connection for 
hepatitis was filed in August 1983.  

The current version of 38 U.S.C.A. § 1110 (West 2002) 
directs, in pertinent part, that "no compensation shall be 
paid if the disability is a result of the Veteran's own 
willful misconduct or abuse of alcohol or drugs."  The cited 
statutory language was added to the statute in 1990 and is 
applicable to all claims filed on or after October 31, 1990.  

In reviewing the record, the Board observes that the Veteran 
initially filed a July 1979 Veteran's Application for 
Compensation or Pension (VA Form 21-526) in which he sought 
service connection for "hepatitis."  In October 1979 and 
February 1980, the VA denied the Veteran's claim due to his 
failure to report for scheduled VA examinations for 
compensation purposes.  The Veteran was informed in writing 
of the adverse decisions in October 1979 and February 1980, 
respectively.  In September 1982, the Veteran tacitly sought 
to reopen his claim for service connection for hepatitis.  In 
an August 1983 Deferred or Confirmed Rating Decision (VA Form 
21-6789), the VA indicated that the "Veteran failed to 
prosecute claim [illegible] addressee unknown evidence 
insufficient for rtg purposes."  In August 2008, the Veteran 
submitted a Veteran's Application for Compensation or Pension 
(VA Form 21-526) in which he again sought service connection 
for hepatitis.  In March 2007, the RO noted:

A rating decision dated August 1983 
denied service connection for hepatitis C 
based on a lack of evidence, yet the 
merits of the case were not discussed.  
Therefore, we will make a decision on 
your reopened claim based on the overall 
merits of the case.  

The RO then denied service connection for hepatitis C upon 
its determination that (1) the claimed disorder "resulted 
from the abuse of drugs" and (2) "was incurred or 
aggravated as a result of the Veteran's own willful 
misconduct."  

The pertinent issues in the instant appeal are (1) whether 
the Veteran's September 1982 application to reopen his claim 
of entitlement to hepatitis was abandoned within the meaning 
of 38 C.F.R. § 3.158; denied by the August 1983 rating 
decision and now final; or was still pending at the time of 
the March 2007 rating decision from which the instant appeal 
arises and (2) whether the pre-October 30, 1990, version of 
38 U.S.C.A. § 1110 is for application in the instant appeal.  
The SOC issued to the Veteran and his accredited 
representative fails to discuss these issues.  In reviewing a 
similar scenario, the United States Court of Appeals for 
Veterans Claims (Court) directed:  

When the Board proceeds to address 
questions or issues that the RO did not 
previously consider, "the Board must 
secure a waiver from a claimant or 
otherwise determine that there would be 
no prejudice to the claimant by 
proceeding to adjudicate the question or 
issue."  Id.; see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Similarly, 
where the Board considers law not 
previously considered by the RO, the 
Board is required to notify the claimant 
and indicate that consideration of this 
law may result in a decision adverse to 
the claimant.  See 38 C.F.R. § 20.903(b) 
(2009) (requiring Board to "notify the 
appellant and his or her representative" 
of its intent to consider a law not 
considered by RO, where consideration 
"could result in denial of the 
appeal").  McBurney v. Shinseki,   23 
Vet. App. 136, 138 (2009).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of whether new and 
material evidence has been received to 
reopen the Veteran's claim of entitlement 
to service connection for hepatitis with 
express consideration of whether the 
September 1982 application to reopen was 
abandoned with citation and consideration 
of the applicable criteria and 
consideration of the applicability of 38 
U.S.C.A. § 1110 (West 1990); 38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.158 (2009)  
If the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the SOC.  The Veteran should 
be given the opportunity to respond to 
the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

